DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection unit including an on-screen display (OSD) display ON setting”, “output unit configured to output”, and “control unit configured to perform control” in claim 1-11, 14-24 and 26.
Review of the specification has found: 
“selection unit”, ¶17 indicates “a video image combining processing unit 108 to generate a GUI-superimposed video image” where “an on-screen display (OSD)” is presented as the “video 108 is output”.
“output unit”, ¶14 indicates that “the video image output terminal 110 is a terminal for connecting an unremovable display unit to the camera 10 and is a High-Definition Multimedia Interface® (HDMI®) terminal or a serial digital interface (SDI) terminal.” and 
“control unit”, ¶61 indicates that “system controller 106 may be performed by a single piece of hardware, or a plurality of pieces of hardware”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 22 contain the trademark/trade name HDMI® (or HDMI (trademark)).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a terminal and, accordingly, the identification/description is indefinite.
Claim 21 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, Claim 21 recites an abbreviation “SDI” without previously disclosing what is intended by such an abbreviation. Although the claim which claim 21 depends on, claim 15, discloses an on-screen display (OSD), the same explanation is not given for SDI. For this reason, the examiner rejects claim 21 as indefinite.  For the purposes of examination, the examiner refers to the disclosure of “a serial digital interface (SDI)” which appropriately explains the abbreviation SDI. For this reason, the examiner will interpret “SDI” of claim 21 as “a serial digital interface (SDI)”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-8, 11-16, 21-23 and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over Morita; Kenji et al. (US 20090174818 A1) in view of WADA; Takayuki et al. (US 20090115880 A1)
Regarding claim 1, Morita teaches, 
A display control apparatus (title, “Video output device and OSD forced display method of video output device”) comprising: 
a selection unit (¶44, “generates various playback control”) including an on-screen display (OSD) display ON setting (¶44, menu items, operation buttons which activates “controlling the digital video camera 2 as OSD data D1”) to display a video image with information superimposed on the video image on a first display unit (¶44 and 45, operation buttons “for controlling the digital video camera 2 as OSD data D1 by an OSD generation circuit 17, transmitting the data to the superimposing circuit 18” to produce “OSD superimposed video data SD1” of OSD data D1 onto original video data S2 sent to the “ LCD 19”) or an OSD display OFF setting (¶43, “playback” that outputs “the data to the LCD 19”) to display the video image without the information superimposed on the video image on the first display unit; (¶43, “original video data S2” that is output to “the LCD 19 through a superimposing circuit 18 to display playback video in accordance with the video data S2 on the LCD 19”) 
an output unit (¶45 and Fig. 2, “superimposing circuit 18”) configured to output a display to the first display unit and a second display unit different from the first display unit; (¶45 and Fig. 2, “superimposing circuit 18 superimposes the OSD data D1 supplied from the OSD generation circuit 17 on the video data S2, outputs OSD superimposed video data SD1 obtained as the result to the LCD 19 and outputs the data to the TV 3” as depicted in Fig. 2) and 
a control unit (¶39, “microprocessor 6”) configured to perform control (¶39, “microprocessor 6” which controls playback processing) so that in a case where the OSD display ON setting is selected, the video image is displayed with predetermined information superimposed on the video image on the first display unit, (¶44, “microprocessor 6” generates various playback control buttons such that the “superimposing circuit 18 superimposes the OSD data D1 supplied from the OSD generation circuit 17 on the video data S2, outputs OSD superimposed video data SD1 obtained as the result to the LCD 19”) whereas in a case where the OSD display OFF setting is selected, (¶45 and Fig. 12B, touch operation “allowing the user to select” an output state where “non-output state in which the OSD is not outputted”) whereas if outputting the display to the second display unit is disabled, (¶107 and Fig. 12B, “when there has not been a user operation by the TV remote controller 5 with respect to various playback control buttons in the form of OSD”) the video image is displayed with the predetermined information superimposed on the video image on the first display unit. (¶108 and Fig. 12B, “microprocessor 6 of the digital video camera 2 consistently displays the OSD superimposed playback video PMV1 on the LCD 19”)
	But does not explicitly teach, 
whereas in a case where the OSD display OFF setting is selected, if outputting the display to the second display unit is enabled, the video image is displayed with no predetermined information superimposed on the video image on the first display unit, 
	However, Wada teaches additionally,
whereas in a case where the OSD display OFF setting is selected, (¶105, “video light mode is set” which changes the mode of the display on the “LCD drive circuit 13” put into “video-light mode ON”) if outputting the display to the second display unit is enabled, (¶105, “control microcomputer 10 controls the CVF drive circuit 14 to forcibly turn on the color viewfinder 6”) the video image is displayed with no predetermined information superimposed on the video image on the first display unit, (¶105, “control microcomputer 10 controls the LCD drive circuit 13” to change the “display of the liquid crystal panel 5 to the solid white” which does not include any superpose information, but simply solid white display)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the display output of Morita with the display control of Wada which can use a condition where a display setting can control the display to not include superpose information based on video mode. This provides the device additional flexibility and can improve visibility.  

Regarding claim 2, Morita teaches, 
A display control apparatus (title, “Video output device and OSD forced display method of video output device”) comprising: 
an output unit (¶45 and Fig. 2, “superimposing circuit 18”) configured to output a display to a first display unit; (¶45 and Fig. 2, superimposing unit 18, “outputs OSD superimposed video data SD1” to the “LCD 19” as depicted in Fig. 2) and 
a control unit (¶39, “microprocessor 6”) configured to perform control (¶39, “microprocessor 6” which controls playback processing) so that in a case where at least one of a second display unit (¶44, “TV 3”) and a third display unit that are attachable to and detachable from an image capturing apparatus (¶44, “the digital video camera 2 is connected to the TV 3 by the CEC connection from the HDMI interface 21 through the HDMI cable 4” through a CEC connection) is connected to the image capturing apparatus (¶44, “the digital video camera 2 is connected to the TV 3 by the CEC connection from the HDMI interface 21 through the HDMI cable 4”) and where outputting the display to the second display unit and the third display unit is disabled, (¶45 and Fig. 12B, touch operation “allowing the user to select” an output state where “non-output state in which the OSD is not outputted”) the video image is displayed with the predetermined information superimposed - 17 -10203784US01 on the video image on the first display unit. (¶108 and Fig. 12B, “microprocessor 6 of the digital video camera 2 consistently displays the OSD superimposed playback video PMV1 on the LCD 19”)
	But does not explicitly teach, 
at least one of a second display unit and a third display unit is connected to the image capturing apparatus and outputting the display is enabled, a video image is displayed with no predetermined information superimposed on the video image on the first display unit.
	However, Wada teaches additionally, 
at least one of a second display unit and a third display unit is connected to the image capturing apparatus (¶86, “image pickup unit 21 to convert an optical signal of an object” into a video signal where the “video signal is subjected to various signal processings” and then displayed on the “color viewfinder 6”) and outputting the display is enabled, (¶105, “control microcomputer 10 controls the CVF drive circuit 14 to forcibly turn on the color viewfinder 6”) a video image is displayed with no predetermined information superimposed on the video image on the first display unit. (¶105, “control microcomputer 10 controls the LCD drive circuit 13” to change the “display of the liquid crystal panel 5 to the solid white” which does not include any superpose information, but simply solid white display)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the display output of Morita with the display control of Wada which can use a condition where a display setting can control the display to not include superpose information based on video mode. This provides the device additional flexibility and can improve visibility.  

Regarding claim 3, dependent on claim 1, it is the device claim similar to method claim 2. Refer to rejection of claim 2 to teach the limitations of claim 3.
	
Regarding claim 4, Morita with Wada teaches the limitation of claim 4,
	Morita teaches additionally, 
where the OSD display OFF setting is selected, (¶45 and Fig. 12B, touch operation “allowing the user to select” an output state where “non-output state in which the OSD is not outputted”) and outputting the display of information to the second display unit is disabled, (¶107 and Fig. 12B, “when there has not been a user operation by the TV remote controller 5 with respect to various playback control buttons in the form of OSD”) the video image is displayed with the predetermined information superimposed on the video image on the first display unit for a predetermined length of time. (¶96, 97, 102 and Fig. 13,” microprocessor 6 of the digital video camera 2 outputted the OSD superimposed playback video PMV1” such that after microprocessor 6 of the digital video camera 2 determines whether 5 seconds have passed, “the microprocessor 6 of the digital video camera 2 stops the OSD output by outputting only the playback video”) 
Even though Morita directs to connecting the stopping on-screen display output to the TV, it would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to use the same technique of adjusting the on-screen display output to any display. This allows for eventually presenting display that allows the user to concentrate on viewing of the image.

Regarding claim 6, Morita with Wada teaches the limitation of claim 1,
Morita teaches additionally, 
if the OSD display OFF setting is selected (¶45 and Fig. 12B, touch operation “allowing the user to select” an output state where “non-output state in which the OSD is not outputted”) and outputting the display to the second display unit is no longer enabled, (¶107 and Fig. 12B, “when there has not been a user operation by the TV remote controller 5 with respect to various playback control buttons in the form of OSD of the OSD superimposed playback video PMV1 for 5 seconds” while the OSD is displayed) the control unit performs control so that the video image is displayed with the predetermined information superimposed on the video image on the first display unit. (¶108 and Fig. 12B, “microprocessor 6 of the digital video camera 2 consistently displays the OSD superimposed playback video PMV1 on the LCD 19”)

Regarding claim 7, Morita with Wada teaches the limitation of claim 1,
	Morita teaches additionally, 
the output unit outputs the display to the first display unit (¶46, “superimposing circuit 18” outputs “from the HDMI interface 21 through the HDMI cable 4”) via a High-Definition Multimedia Interface® (HDMI®) terminal or a serial digital interface (SDI) terminal. (¶44, “the digital video camera 2 is connected to the TV 3 by the CEC connection from the HDMI interface 21 through the HDMI cable”)
Even though Morita directs to connecting the camera to a TV by an HDMI connection, it would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to use an HDMI interface to connect an output to any display. This connection type is adaptable to any devices which can realize mutual device controls which use a standard consumer electronic control interface. 

Regarding claim 8, Morita with Wada teaches the limitation of claim 1,
	Morita teaches additionally, 
where the OSD display OFF setting is selected, (¶45 and Fig. 12B, touch operation “allowing the user to select” an output state where “non-output state in which the OSD is not outputted”) if outputting the display to the second display unit is disabled, (¶107 and Fig. 12B, “when there has not been a user operation by the TV remote controller 5 with respect to various playback control buttons in the form of OSD”) an item configured to display the predetermined information is displayed on the first display unit. (¶108,50, and Fig. 12B, “microprocessor 6 of the digital video camera 2 consistently displays the OSD superimposed playback video PMV1 on the LCD 19” such as “a menu screen MG1”)

Regarding claim 11, Morita with Wada teaches the limitation of claim 1,
	Wada teaches additionally, 
second display unit is an electronic view finder (EVF). (¶81, “color viewfinder 6 corresponds to a second display unit”)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the display output of Morita with the display control of Wada which uses an viewfinder as a second display. This kind of display allows for an alternate display source to create an easy viewing experience for the user. 

Regarding claim 12, it is the method claim similar to device claim 1. Refer to rejection of claim 1 to teach rejection of claim 12. 

Regarding claim 13, it is the method claim similar to device claim 2. Refer to rejection of claim 2 to teach rejection of claim 13.

Regarding claim 14, Morita with Wada teaches the limitation of claim 1,
	Morita teaches additionally, 
A computer-readable storage medium that stores a program for causing a computer to function as each unit of the display control apparatus according to claim 1. (¶116, microprocessor 6 executes output control processing in accordance with processing program installed from “a semiconductor memory”) 

Regarding claim 15, it is the device claim similar to device claim 1. Refer to rejection of claim 1 to teach rejection of claim 15. 

Regarding claim 16, dependent on claim 15, it is the device claim similar to device claim 4, dependent on claim 1. Refer to rejection of claim 4 to teach rejection of claim 16.

Regarding claim 21, dependent on claim 15, it is the device claim similar to device claim 7, dependent on claim 1. Refer to rejection of claim 7 to teach the rejection of claim 21.

Regarding claim 22, Morita with Wada teach the limitation of claim 15,
	Morita teaches additionally, 
second display unit is removable from the display control apparatus. (¶44, “the digital video camera 2 is connected to the TV 3 by the CEC connection from the HDMI interface 21 through the HDMI cable 4” through a CEC connection)

Regarding claim 23, Morita with Wada teach the limitation of claim 15,
	Morita teaches additionally, 
in a case where the first display unit is only one display destination of the output unit, (¶47 and 113, “CEC non-connected state in which the digital video camera 2 and the TV 3 are not connected” such as when “digital video camera 2 which complies with the CEC standard is connected to a CEC non-compliance TV 100 which does not comply with the CEC standard”) if the OSD display OFF setting is selected, (¶45 and Fig. 12B, touch operation “allowing the user to select” an output state where “non-output state in which the OSD is not outputted”) the-22-10203784US01 predetermined information is displayed together with the item on the first display unit. (¶113 and 114, various playback control buttons in the form of OSD of the OSD superimposed playback video PMV1” and “recording menu screen (not shown)” are included in the screen)  

Regarding claim 25, it is the method claim similar to device claim 15, which is similar to device claim 1. Refer to rejection of claim 1 to teach rejection of claim 25. 

Regarding claim 26, Morita with Wada teaches the limitation of claim 15,
	Morita teaches additionally, 
A computer-readable storage medium that stores a program for causing a computer to function as each unit of the display control apparatus according to claim 15. (¶116, microprocessor 6 executes output control processing in accordance with processing program installed from “a semiconductor memory”) 

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Morita; Kenji et al. (US 20090174818 A1) in view of WADA; Takayuki et al. (US 20090115880 A1) in view of Matsushima; Shuichiro (US 20120127349 A1)
Regarding claim 5, Morita with Wada teaches the limitation of claim 1,
	Morita teaches additionally, 
where the OSD display OFF setting is selected, (¶45 and Fig. 12B, touch operation “allowing the user to select” an output state where “non-output state in which the OSD is not outputted”) and outputting the display of information to the second display unit is disabled, (¶107 and Fig. 12B, “when there has not been a user operation by the TV remote controller 5 with respect to various playback control buttons in the form of OSD”) 
But does not explicitly teach,
if a moving image is being recorded, the video image is displayed with no predetermined information superimposed on the video image on the first display unit.
However, Matsushima teaches additionally, 
if a moving image is being recorded, (¶130, “moving image may be recorded”) the video image is displayed with no predetermined information (¶130, “display item”) superimposed on the video image on the first display unit. (¶130, “the display item and the moving image may be recorded separately, or without being superimposed, from each other.”)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the display output of Morita with the display control of Wada with the recording of Matsushima which does not superimpose the display item onto the image recorded. This allows for the improving the work quality of moving pictures. 

Claim 9,17,18 rejected under 35 U.S.C. 103 as being unpatentable over Morita; Kenji et al. (US 20090174818 A1) in view of WADA; Takayuki et al. (US 20090115880 A1) in view of HIROTANI; Takayuki (US 20140028719 A1)
Regarding claim 9, Morita with Wada teaches the limitation of claim 8,
	Morita teaches additionally,
after the OSD display OFF setting is selected (¶45 and Fig. 12B, touch operation “allowing the user to select” an output state where “non-output state in which the OSD is not outputted”) and outputting the display to the second display unit is disabled. (¶107 and Fig. 12B, “when there has not been a user operation by the TV remote controller 5 with respect to various playback control buttons in the form of OSD”)
	But does not explicitly teach,
the video image is displayed with the predetermined information or the item superimposed on the video image on the first display unit after a predetermined length of time passes after a condition
	However, Hirotani teaches additionally, 
the video image is displayed (¶72, “contents being displayed on the terminal screen”) with the predetermined information or the item superimposed on the video image on the first display unit after a predetermined length of time passes after a condition (¶72, “portable terminal device 11 transmits contents being displayed on the terminal screen to the external display device 12 when the five-second timer” as the timer “reaches time out” where the contents is a “composite screen obtained by superimposing operation information”)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the display output of Morita with the display control of Wada with the timer of Hirotani which presents superimposed information onto a composite screen after a time. This allows for easy detection of operations. 

Regarding claim 17, Morita with Wada teaches the limitation of claim 15,
	Mirita teaches additionally, 
in the case where the OSD display OFF setting is selected, (¶45 and Fig. 12B, touch operation “allowing the user to select” an output state where “non-output state in which the OSD is not outputted”) if outputting the display of the information to the second display unit is disabled, (¶107 and Fig. 12B, “when there has not been a user operation by the TV remote controller 5 with respect to various playback control buttons in the form of OSD”)
But does not explicitly teach the additional limitation of claim 17,
	However, Hirotani teaches additionally,
the item is displayed on the first display unit for a predetermined length of time after the OSD - 21 -10203784US01 display OFF setting is selected. (¶72, “portable terminal device 11 transmits contents being displayed on the terminal screen to the external display device 12 when the five-second timer” as the timer “reaches time out” where the contents is a “composite screen obtained by superimposing operation information”)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the display output of Morita with the display control of Wada with the timer of Hirotani which presents superimposed information onto a composite screen after a time. This allows for easy detection of operations. 

Regarding claim 18, Morita with Wada with Hirotani teaches the limitation of claim 17,
	Hirotani teaches additionally, 
the item and the predetermined information are not displayed on the first display unit after the item is displayed on the first display unit for the predetermined length of time. (¶72, “portable terminal device 11 transmits contents being displayed on the terminal screen to the external display device 12 when the five-second timer” as the timer “reaches time out” where the contents is a “composite screen obtained by superimposing operation information”)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the display output of Morita with the display control of Wada with the timer of Hirotani which presents superimposed information onto a composite screen after a time. This allows for easy detection of operations. 

Claim 10,24 rejected under 35 U.S.C. 103 as being unpatentable over Morita; Kenji et al. (US 20090174818 A1) in view of WADA; Takayuki et al. (US 20090115880 A1) in view of Yoshida; Akihiro (US 8823861 B2)
Regarding claim 10, Morita with Wada teaches the limitation of claim 1,
	Morita teaches additionally, 
in the case where the OSD display OFF setting is selected (¶45 and Fig. 12B, touch operation “allowing the user to select” an output state where “non-output state in which the OSD is not outputted”) and outputting the display to the second display unit is disabled, (¶107 and Fig. 12B, “when there has not been a user operation by the TV remote controller 5 with respect to various playback control buttons in the form of OSD”) 
But does not explicitly teach,
if a moving image being recorded is displayed on the first display unit, the video image is displayed with no predetermined information superimposed on the video image on the first display unit, and if the recording of the moving image is stopped, the video image is displayed with the predetermined information superimposed on the video image on the first display unit.
However, Yoshida teaches additionally, 
if a moving image being recorded is displayed on the first display unit, (4:14-22 ,”output from the CMOS sensor 104 is processed by the image processing device 110 in a predetermined form”) the video image is displayed with no predetermined information superimposed on the video image on the first display unit, (4:14-22, “digital camera is used in a state of a monitor displaying an image before the image is recorded in the recording medium, the output from the CMOS sensor 104 is processed by the image processing device 110 in a predetermined form as an image for display”) and if the recording of the moving image is stopped, (4:14-22,”display device 123 is configured to perform a reproduction display”) the video image is displayed with the predetermined information superimposed on the video image on the first display unit. (4:14-22,”display device 123 is configured to perform a reproduction display and an OSD (On Screen Display) of images recorded in the recording medium.”)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the display output of Morita with the display control of Wada with the image shooting and processing of Yoshida that displays images before being stored. This process of image shooting focuses on capturing the best shots.

Regarding claim 24, Morita with Wada teach the limitation of claim 15,
	But does not explicitly teach the additional information of claim 15,
	However, Yoshida teaches additionally,
displaying a video image of a moving image being recorded on the first display unit is enabled, (4:14-22 ,”output from the CMOS sensor 104 is processed by the image processing device 110 in a predetermined form”) and 
wherein the control unit performs control so that in a case where the video image of the moving image is displayed on the first display unit, (4:14-22, “digital camera is used in a state of a monitor displaying an image before the image is recorded in the recording medium, the output from the CMOS sensor 104 is processed by the image processing device 110 in a predetermined form as an image for display”) even if the OSD display OFF setting is selected, (4:14-22, monitor displaying simply “an image before the image is recoded”) the item is not displayed on the first display unit. (4:14-22, “the output from the CMOS sensor 104 is processed by the image processing device 110 in a predetermined form as an image for display” which does not include OSD images)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the display output of Morita with the display control of Wada with the image shooting and processing of Yoshida that displays images before being stored. This process of image shooting focuses on capturing the best shots.

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Morita; Kenji et al. (US 20090174818 A1) in view of WADA; Takayuki et al. (US 20090115880 A1) in view of Kurosawa; Takahiro et al. (US 6654060 B1)
Regarding claim 19, Morita with Wada teach the limitation of claim 15,	
	But does not explicitly teach the additional limitations of claim 19,
	However, Kurosawa teaches additionally, 
item is an item with which whether to change the OSD display OFF setting is selected, (32:38-49 and Fig. 28, “toggle button to select whether or not annotations on respective objects in the video image are overlay-displayed in the image area” in a message display mode) and 
wherein the control unit (30:1-4:, “client controller 107 obtains image information” and “displays appropriate information on a monitor in accordance with an operation”) performs control so that the predetermined information and the item are not displayed on the first display unit (32:62-67, “setting of the message display mode is turned OFF”) in a case where not changing the OSD display OFF setting is selected with the item. (32:62-67, “If the toggle button is not in selected status, the setting of the message display mode is turned OFF” in the image area)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the display output of Morita with the display control of Wada with the display selection of Kurosawa which can toggle on or off messages. This control allows for client requests to be accommodated for in a clean and efficient manner. 

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Morita; Kenji et al. (US 20090174818 A1) in view of WADA; Takayuki et al. (US 20090115880 A1) in view of Mahmoud; Hossam et al. (US 20140218529 A1)
Regarding claim 20, Morita with Wada teach the limitation of claim 15,
	Morita teaches additionally, 
destination of the information superimposed on the video image. (¶45 and Fig. 2, “superimposing circuit 18 superimposes the OSD data D1 supplied from the OSD generation circuit 17 on the video data S2, outputs OSD superimposed video data SD1 obtained as the result to the LCD 19 and outputs the data to the TV 3” as depicted in Fig. 2) 
	But does not explicitly teach the additional limitation of claim 20,
	However, Aoki teaches additionally,
item is an item that indicates that there is no display destination for the connection. (¶73, in case a cyclic feedback is interrupted, display “will signal that the connection has been lost”)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the display output of Morita with the display control of Wada with the status communication of Mahmoud which can communicate when connection is lost. This can indicate a change in conditions to signal for elevated scrutiny. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY S. LEE
Examiner
Art Unit 2486

/JIMMY S LEE/Examiner, Art Unit 2483                                                                                                                                                                                                        
/ANNER N HOLDER/Primary Examiner, Art Unit 2483